ROBERT P. SMITH, Jr., Judge.
In denying “confidential” classification to the Sanitation Inspector II position held by employee Benjamin, PERC’s order characterizes as too “generalized” Benjamin’s affidavit statements of her “confidential” duties, and appears to fault the application’s lack of specific examples of paperwork handled by Benjamin which was so confidential as to be exempt from public inspection under Chapter 119, Florida Statutes (1979). Nothing in PERC’s order explicates the significance, if any, of Chapter 119, so the order falls below APA standards for policymaking orders. See McDonald v. Dept. of Banking and Finance, 346 So.2d 569 (Fla. 1st DCA 1977). PERC’s order also seems more “generalized” in its rejection of confidential status than was Benjamin’s affidavit seeking that status. For lack of appropriate findings of fact, conclusions of law, and explanation of the statutory policy which is implemented, PERC’s order is REVERSED and the case is REMANDED for further proceedings.
THOMPSON, J., and WOODIE A. LILES (Retired), Associate Judge, concur.